     Case: 1:18-cv-02143 Document #: 69 Filed: 06/12/19 Page 1 of 1 PageID #:399

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Ronald Gruner
                                           Plaintiff,
v.                                                         Case No.: 1:18−cv−02143
                                                           Honorable John J. Tharp Jr.
Huron Consulting Group, Inc., et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 12, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr:Motion hearing held.
Defendants' unopposed joint motion to reassign cases [66] is granted. The filing of an
initial joint status report in cases 19cv2039 and 19cv2416 is not required. Mailed
notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
